Name: Commission Regulation (EEC) No 2987/89 of 3 October 1989 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/10 Official Journal of the European Communities 4. 10. 89 COMMISSION REGULATION (EEC) No 2987/89 of 3 October 1989 amending . Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons 1 . The title is replaced by the following : 'Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application of measures to encourage the processing of certain citrus fruit and the marketing of products processed from lemons'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clementines and oranges (') as last amended by Regulation (EEC) No 11 23/89 (2), and in particular Article 3 (2) thereof, 2. Article 1 is replaced by the follwing : 'Article 1 This Regulation lays down detailed rules for applying the financial compensation schemes to encourage the processing of sweet oranges, mandarins, Clementines and satsumas and the processing of lemons provided for in Regulation (EEC) No 2601 /69 and (EEC) No 1035/77 respectively.' Whereas Regulation (EEC) No 2601 /89 applies up to the 1991 /92 marketing year inclusive to mandarins, satsumas and Clementines ; whereas Commission Regulation (EEC) No 1 562/85 (3), as last amended by Regulation (EEC) No 1 374/89 (4), must therefore be amended accordingly ; 3 . The first indent of Article 2 is replaced by the following : '  "processor" means an undertaking operating commercially on its own responsibility one or more plants equipped to process oranges, mandarins, Clementines, satsumas or lemons into juice and/or to produce tinned segments of Clementines or satsumas,'. Whereas the extension of the processing aid scheme to certain new varieties of orange makes it necessary to adjust the time limits for signature of orange processing contracts ; Whereas, in order to permit satisfactory operation of the intervention threshold mechanism in the case of citrus fruit, the time limits for applications for financial compensation must be altered, as must the time limits for notification by the Member States to the Commission of certain information on the progress of processing operations ; Whereas the measures provided fdr in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : 4, The last subparagraph of Article 3 (2) is deleted. 5 . Article 7 ( 1 ) and (2) is replaced by the following : ' 1 . Processing contracts shall be concluded :  before 15 February for oranges,  before 15 November for satsumas,  before 1 December for Clementines,  before 15 January for mandarins,  before 20 May and before 20 November for lemons to be delivered for processing between 1 June and 30 November and between 1 December and 31 May respectively. For mandarins, Clementines, satsumas and oranges, however, in exceptional circumstances Member States may at their own request be authorized to set a later date, in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 1035/72 (*). Article 1 Regulation (EEC) No 1562/85 is hereby amended as follows : (') OJ No L 324, 27. 12. 1969, p. 21 . (*) OJ No L 118, 29. 4. 1989, p. 25. (J) OJ No L 152, 11 . 6. 1985, p. 5. (&lt;) OJ No L 137, 20. 5. 1989, p. 26. 4. 10 . 89 Official Journal of the European Communities No L 286/11 2. Contracting parties may increase the quantities of fruit initially specified in a contract by means of written amendments. Such amendments shall be made by, at the latest : (a) 30 April for oranges ; (b) 1 January for stasumas ; (c) 15 January for Clementines ; (d) 28/29 February for mandarins ; (e) 31 August or 28/29 February for lemons depending on which of the periods referred to in paragraph 1 is involved. However, in total, amendments may relate to :  no more than 40% of the original quantity of oranges if made before 15 March and no more than 15% if made between 16 March and 30 April ,  no more than 40 % of the original quantity of mandarins, Clementines or satsumas,  no more than 40% of the original quantity of lemons. '(a) for oranges, mandarins, Clementines and satsumas, on 1 October of the marketing year in progress, for products delivered for juice production, or, for Clementines and satsumas to be tinned in segments, during that marketing year ; (b) for lemons, on 1 June or 1 December of the marketing year in progress depending on which of the periods referred to in Article 7 ( 1 ) they are delivered in .'  the first indent of paragraph 2 is replaced by the following : '  for oranges, mandarins, Clementines and satsumas, on 1 October of the marketing year in progress, for products delivered for juice production, or, for Clementines and satsumas to be tinned in segments, during that marketing year/ 9 . In Article 1 2 :  in paragraph 1 , points (a) and (b) are replaced by the following : '(a) for oranges :  after 1 5 February and/or after 1 5 April, for quantities processed before these dates respectively, otherwise  after completion of processing, and within 30 days at the latest ; (b) for satsumas and Clementines :  after 1 January, for quantities processed before that date, otherwise  after completion of processing, and within 30 days at the latest ; (c) for mandarins :  after 15 February for quantities processed before that date, otherwise  after completion of processing, and within 30 days at the latest ; (d) for lemons, after 30 November or 31 May as appropriate, and within 30 days at the latest.'  in paragraph 2 'oranges' is replaced by 'mandarins, satsumans, Clementines and oranges' and 'ninety days' by '30 days'. 0 OJ No L 118, 20. 5. 1972, p. 1 / 6. The first indent of Article 9 is replaced by the following : '  in the case of mandarins, satsumas, Clementines and oranges processed into juice and of satsumas and Clementines tinned in segments, satisfy at least the minimum quality and size requirements laid down for Class III,'. 7. In Article 10 (1 ) :  the first subparagraph is replaced by the following : 'When each batch of oranges, mandarins, Clementines, satsumas or lemons is delivered to a plant under a processing contract the competent authorities designated by the Member State in which the processing is to take place shall verify the weight of fruit delivered and its conformity with the requirements of Article 9.'  The second indent of the second subparagraph is replaced by the following : '  its conformity with quality requirements and its net weight.' 8 . In Article 11 :  paragraph 1 points (a) and (b) are replaced by the following : No L 286/12 Official Journal of the European Communities 4. 10. 89 the first, second, third and fourth indents of Article 13 ( 1 ) (b) for oranges, mandarins, Clementines and satsumas 12. Article 17 ( 1 ) (a) is replaced by the following : '(a) that the quantities of oranges, mandarins, Clementines, satsumas or lemons purchased under processing contracts and processed by the undertaking correspond to those stated in the application for financial compensation 13 . In the first paragraph of Article 18 'oranges is replaced by 'mandarins, Clementines, satsumas or oranges'. 10. In Article 13 :  in paragraph 1 , points (b), (c), (d) and (e) are replaced by the following : '(b) a statement of the respective total quantities  of oranges purchased during the marketing year up to 15 February and up to 15 April and from 16 April and/or  of mandarins purchased during the marketing year up to 15 February and from 16 February and/or  of Clementines and satsumas purchased during the marketing year up to 1 January and from 2 January and/or  of lemons purchased during each of the periods specified in Article 7 (1 ) ; (c) a statement of the corresponding quantities purchased under contracts or any amendments thereto ; (d) a statement of the total quantities of each of the products obtained by processing the mandarins, Clementines, satsumas, oranges and/or lemons ; (e) a statement of the total quantities of each of the products obtained by processing the mandarins, Clementines, satsumas, oranges or lemons purchased under contracts  in paragraph 2 point (a) is replaced by the following : '(a) invoices for the quantities of fresh products as referred to in paragraph 1 (c), duly receipted by the other contracting party, showing that the price paid was not less than the minimum price referred to in Article 2 (2) - of Regulation (EEC) No 2601 /69 and Article 1 (3) of Regulation (EEC) No 1035/77, or'. 1 4. In Article 20 the opening words and points 1 to 5 are replaced by the following : 'Each Member State shall notify to the Commission, within two months at the latest of the end of the marketing year for each product : 1 . the total net weight of each of the finished products obtained from the processing of oranges, mandarins, Clementines, satsumas and lemons by the processing industry ; 2. the total net weight of each of the finished products obtained from oranges, mandarins, Clementines, satsumas and lemons for which financial compensation has been granted ; 3. the total quantities of oranges, mandarins, Clementines, satsumas and lemons processed, subdivided by finished product ; 5 . the total quantities of oranges, mandarins, Clementines, satsumas and lemons, for each of the periods referred to in the first, second and third indents of Article 13 "( 1 ) "(b). and in Article 7 ( 1 ), that are shown in the applications for financial compensation as having been used for manufacture of the products referred to in point 2, subdivided by finished product ;'. Article 211 . In Article 15 the opening of paragraph 1 is replaced by the following : 'Processors shall keep records containing the following minimum information for each of the periods referred to in Article 7 ( I ) for lemons and in This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 4. 10. 89 Official Journal of the European Communities No L 286/13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission